PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
IGARI et al.
Application No. 16/078,554
Filed: 21 Aug 2018
For: LATEX COMPOSITION AND FILM MOLDED BODY

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the request for refund received March 17, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a] QPIDS was filed in the present application on March 9, 2021 and during the filing process, network issues occurred with the PTO website.  Our fees were acknowledged . . . A PTO representative indicated we needed to re-file the documents . . . We re-filed the documents and paid the fees again on March 10.  A refund of the duplicate fees . . . is duly requested”. 

An ePetition to Withdraw from Issue was filed and auto-granted on March 10, 2021 and April 1, 2021.  A duplicate payment of $140 was received on March 9, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions